Citation Nr: 0834828	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-16 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 through June 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board reopened the veteran's previously denied claim for 
depression in a July 2007 decision and remanded the newly 
reopened claim on that same date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's July 2007 remand of the veteran's reopened 
claim for service connection for depression, to include as 
secondary to service-connected migraine headaches, the Board 
asked that the veteran undergo a VA examination to help in 
determining if his depression can be service-connected as 
secondary to his service-connected migraine headaches.  The 
veteran underwent a VA examination in May 2008 and complained 
of both depression and migraine headaches, specifically 
stating that when he has headaches he becomes depressed.  The 
examiner diagnosed the veteran as having depressive disorder 
of unknown origin.  By way of opinion, the examiner merely 
stated that "I do not have sufficient evidence to state that 
the veteran's depression is secondary to his migraine 
headaches.  I believe there are a number of factors that 
could contribute to depression which include headaches."  
While the examiner states that the depression is not 
"secondary" to his migraine headaches this appears to be a 
legal conclusion.  The Board remand specifically asked the 
examiner to answer the questions:  (1) whether the veteran's 
service-connected headaches caused the diagnosed depressive 
disorder and (2) whether the service-connected headaches 
aggravated or worsened the diagnosed depressive disorder.  It 
is not clear from the statements given by the examiner if in 
fact the service-connected headaches more likely than not 
aggravate or worsen the diagnosed depressive disorder.  
Rather, the most recent examination report merely confounds 
the question of aggravation as the previous medical records 
are also inconclusive but do contain statements from the 
veteran that his headaches result in "harmful thoughts 
towards himself" (see July 2001 VA treatment record).

The Board notes that if any action is not undertaken in 
accordance with a Board remand or it is taken in a deficient 
manner, appropriate corrective action must be undertaken 
prior to the Board's adjudication of that issue on appeal.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  And while 
this case's holding was somewhat narrowed in Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) where it was held that 
Stegall required substantial and not absolute compliance, 
with regards to the claim on appeal as the examiner made no 
opinion as to whether the service-connected headache 
disability at least as likely as not aggravated the diagnosed 
depressive disorder and this was the substance of the July 
2007 remand, substantial compliance was not met.  As such, a 
remand is again required to fully answer the questions posed 
in the previous remand.

Accordingly, the case is REMANDED for the following action:

1.  Per Stegall, supra, have a VA mental 
disorders examiner, the same examiner who 
performed the May 2008 VA examination if 
possible, review the claims file including 
the most recent examination report and 
determine whether is it at least as likely 
as not (50 percent probability or more) 
that the veteran's depression was either 
1) directly caused by the service 
connected headache disorder, or, 2) if not 
directly related, has the service 
connected headache disorder permanently 
aggravated the psychiatric disability.  
The examining physician should provide 
detailed reasons for all rendered 
opinions.  The examiner should review the 
claims file in conjunction with making 
this opinion and make a note of such 
review in the opinion report.  If a new 
examination is needed in order to answer 
the above questions, have the veteran 
scheduled for such an examination.

2.  Review the examiner's report and if it 
is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

